Motion for an enlargement of time granted insofar as to extend the appellant’s time to serve and file the record on appeal and appellant’s points to and including December 4, 1962, with notice of argument for the January 1963 Term of this court, said appeal to be argued or submitted when reached. If the appellant fails to comply with the condition imposed, the respondents may enter an order dismissing the appeal without notice to the appellant. Concur — Rabin, J. P., McNally, Stevens, Eager and Bergan, JJ.